Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2020 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gronemeyer (US Pat Pub 2006/0208943) in view of Alanen (US Pat Pub 2006/0198428).
With regard to claim 19, Gronemeyer  shows a method for estimating the location of a receiver (claim 1; “…A method of processing a satellite positioning signal…”) comprising receiving samples of uncorrelated satellite based positioning signals from a receiver (paras. 0029 “…the signal output from the RF processing module 310 is stored in uncorrelated form…”) which include a location estimate of the receiver (para. 0042; “…a GPS subsystem is provided…for storing GPS data…This can enable a user to store a plurality of images and a plurality of corresponding unprocessed GPS data samples…”’ see also, para. 0024, “…a sample of the GPS signal would be stored with each picture taken…”). While Gronemeyer does not explicitly use the server, Alanen does so (para. 0030; …network assistance…”).  Gronemeyer teaches correlating uncorrelated samples responsive to the time stamp (para. 0029, “…a correlation function would be performed on the signal output from the RF front-end…”) while Alanen teach doing so with a replica of the satellite based positioning signals  (para. 0030; “…sequentially adjusting the relative timing, which is defined as code phase, of the stored replica…network assistance…”).  Gronemeyer determines a position of the receiver responsive to the correlation (claim 4:  “…processing the uncorrelated satellite positioning signal using the post-processing system to determine a location…”).  It would have been obvious to modify Gronemeyer by correlating in the server as taught in Alanen in order to take advantage of this well-known technique with predictable results.  

Response to Arguments
Applicant’s arguments with respect to claim 19 have been fully considered but they are not persuasive. Initially, applicant argues that the references do not teach use of the Gold code correlation.  However, while the references do not specifically mention use of the Gold code, neither does the claim language.  Both the claim and the references do cite correlating the GPS signals.  
Applicant further argues that the claim language recites use of a pre-existing location estimate rather than a time stamp as done in the prior art.  However, Gronemeyer recites downloading the GPS data together with a photograph (para. 0025).  The GPS data is considered a location estimate as it has not undergone further processing with almanac and ephemeris data to provide a location at which the photograph was taken (para. 0029).  	Lastly, applicant argues that the references do not teach stamping the samples with a position estimate.  In response attention is directed to Gronemeyer, para. 0024 which reads, in the pertinent part, “…the host device comprises a digital camera, where a sample of the GPS signal would be stored with each picture taken…”/  In other words, the uncorrelated GPS signals are used as a stamp in Gronemeyer.   
Thus, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK MCGUE whose telephone number is (571)270-5987.  The examiner can normally be reached on Monday - Friday, 6:00am to 2:30pm, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J MCGUE/           Primary Examiner, Art Unit 3646